DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 17 December 2020.
2.  Claims 1-3, 5-19 and 23 are pending in the application.
3.  Claims 1-3, 5-19 and 23 have been allowed.
4.  Claims 4 and 20-22 have been cancelled.
Allowable Subject Matter
5.  Claims 1-3, 5-19 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 17 December 2020 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “displaying a randomly generated virtual environment” and “providing one or more icons arranged relative to the virtual environment, wherein a location of each of the one or more icons is randomly arranged relative to the virtual environment”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Pinkas et al US 2004/0073813 A1 directed to establishing a secure channel between a human user and a computer application [abstract].
B.  Smith US 2013/0347087 A1 directed to authenticating a user based at least in part on a plurality of gesture input values [abstract].
C.  Kotla et al US 2014/0325678 A1 directed to an optical security device that can be used to view sensitive information provided in an obscured format via a potentially untrusted and/or compromised computer [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492